                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

DEMETRIUS CRUTCHFIELD                                                          PLAINTIFF


V.                          CASE NO. 3:19-CV-277-DPM-BD

ANTHONY, et al.                                                             DEFENDANTS

                                          ORDER

       Mr. Crutchfield has notified the Court that officials at the Greene County

Detention Facility have refused to complete the jail account portion of his in forma

pauperis (IFP) application. (Docket entry #3) The Clerk of Court is directed to enclose

another IFP application, along with a copy of this Order. Mr. Crutchfield’s complete IFP

application is now due on or before December 2, 2019.

       In addition, the Clerk is instructed to provide a copy of this Order to the

Warden/Director of the Greene County Detention Facility, 1809 North Rockingchair

Road, Paragould, Arkansas 72450.

       Mr. Crutchfield should promptly notify the Court if he Detention Facility officials

continue to refuse to assist him. If such conduct continues, the Court will schedule an

emergency hearing to resolve this preliminary issue.

       IT IS SO ORDERED, this 8th day of November, 2019.


                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
